DETAILED ACTION
	The Information Disclosure Statements filed on July 16, 2018, January 3, 2020 and June 11, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widlroither (WO 2009003554).
Widlroither discloses a track maintenance vehicle comprised of a railcar 1 supported by on-track undercarriages 2 and an upper rail frame 4 constructed o side beams that extend longitudinally along the sides of the railcar. The car carries rails 6 to be transported and installed on a newly constructed track. A pair of cranes 7 extend vertically upward from the railcar 1, as shown in figure 2. The cranes are further comprised of transverse, telescoping beams, also shown in figure 2 and utilized to lift a rail and move the rail transversely to a position parallel to the railcar. A trolley is positioned on the telescoping beam and traverse the beam to move the rails. The trolley . 
Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bounds (US 2009/0095188) and Huwer (US 2004/0144282) both disclose types if railway maintenance vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 27, 2021